                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                 CRIMINAL ACTION NO. 3:04-CR-00277-KDB-DCK-1


 UNITED STATES OF AMERICA,


    v.                                                         ORDER

 LEVERN JUNIOR JACOBS,

                Defendant.


         THIS MATTER is before the Court on Defendant’s pro se Motion for Reconsideration of

the denial of his Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc.

No. 81). Defendant seeks compassionate release for the third time arguing he faces a heightened

risk of contracting COVID-19 while incarcerated at Leavenworth USP and that, due to his pre-

existing medical conditions, he faces a heightened risk of a severe case of COVID-19 if he were

to contract the virus. Because Defendant has not met his burden to establish that a sentencing

reduction is warranted under 18 U.S.C § 3582(c), the Court will deny his motion.

         Defendant received his first dose of the COVID-19 Moderna vaccine on May 18, 2021.1

(Doc. No. 82). The CDC reports that vaccinations protect individuals from getting sick with

COVID-19, Myths and Facts about COVID-19 Vaccines, CDC (Mar. 11, 2021),

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/facts.html, and “may also help keep you

from getting seriously ill even if you do get COVID-19,” Benefits of Getting a COVID-19 Vaccine,


         1
         A second dose of the vaccine is administered approximately three to four weeks after the
first dose. Three weeks from the date of Defendant’s first dose is June 8, 2021, which means
Defendant should have already received his second dose and be fully immunized by now as it is
the end of June.
CDC (Jan. 5, 2021) https://www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-benefits.html.

The CDC also notes that vaccines currently available in the United States have been shown to be

“highly effective” at preventing COVID-19. Id.

       The vaccine addresses Defendant’s concerns about contracting COVID-19 and his

purported risk of severe illness should he contract the virus. Because Defendant’s vaccination

significantly mitigates the risk of contracting COVID-19, Defendant cannot establish an

“extraordinary and compelling” reason for compassionate release based on his concerns about

contracting the virus. As such, Defendant’s Motion will be denied.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Reconsideration of the

denial of his Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A), (Doc.

No. 81), is DENIED.



                              Signed: June 29, 2021
